       Case: 18-36068, 03/15/2019, ID: 11229605, DktEntry: 28, Page 1 of 5
      Case 4:17-cv-00029-BMM Document 253 Filed 03/19/19 Page 1 of 5



                   UNITED STATES COURT OF APPEALS                    FILED
                          FOR THE NINTH CIRCUIT                       MAR 15 2019
                                                                  MOLLY C. DWYER, CLERK
                                                                   U.S. COURT OF APPEALS
INDIGENOUS ENVIRONMENTAL                     No.   18-36068
NETWORK and NORTH COAST RIVERS
ALLIANCE,                                    D.C. No. 4:17-cv-00029-BMM
                                             District of Montana,
               Plaintiffs-Appellees,         Great Falls

 v.                                          ORDER

UNITED STATES DEPARTMENT OF
STATE; et al.,

               Defendants,

and

TRANSCANADA KEYSTONE PIPELINE,
LP and TRANSCANADA
CORPORATION,

      Intervenor-Defendants-
      Appellants.


NORTHERN PLAINS RESOURCE                     No.   18-36069
COUNCIL; et al.,
                                             D.C. No. 4:17-cv-00031-BMM
               Plaintiffs-Appellees,

ROSEBUD SIOUX TRIBE and FORT
BELKNAP INDIAN COMMUNITY,

               Intervenors-Pending,

 v.
       Case: 18-36068, 03/15/2019, ID: 11229605, DktEntry: 28, Page 2 of 5
      Case 4:17-cv-00029-BMM Document 253 Filed 03/19/19 Page 2 of 5



THOMAS A. SHANNON, Jr., in his official
capacity; et al.,

               Defendants,

and

TRANSCANADA KEYSTONE PIPELINE,
LP and TRANSCANADA
CORPORATION,

      Intervenor-Defendants-
      Appellants.


INDIGENOUS ENVIRONMENTAL                     No.   19-35036
NETWORK and NORTH COAST RIVERS
ALLIANCE,                                    D.C. Nos.    4:17-cv-00029-BMM
                                                          4:17-cv-00031-BMM
               Plaintiffs-Appellants,

 v.

UNITED STATES DEPARTMENT OF
STATE; et al.,

               Defendants-Appellees,

TRANSCANADA KEYSTONE PIPELINE,
LP and TRANSCANADA
CORPORATION,

      Intervenor-Defendants-
      Appellees.


NORTHERN PLAINS RESOURCE                     No.   19-35064
COUNCIL; et al.,
                                             D.C. Nos.    4:17-cv-00031-BMM


                                        2
       Case: 18-36068, 03/15/2019, ID: 11229605, DktEntry: 28, Page 3 of 5
      Case 4:17-cv-00029-BMM Document 253 Filed 03/19/19 Page 3 of 5



               Plaintiffs-Appellants,                     4:17-cv-00029-BMM

ROSEBUD SIOUX TRIBE and FORT
BELKNAP INDIAN COMMUNITY,

               Intervenors-Pending,

 v.

THOMAS A. SHANNON, Jr., in his official
capacity; et al.,

               Defendants-Appellees,

TRANSCANADA KEYSTONE PIPELINE,
LP and TRANSCANADA
CORPORATION,

      Intervenor-Defendants-
      Appellees.


INDIGENOUS ENVIRONMENTAL                     No.   19-35099
NETWORK; et al.,
                                             D.C. Nos.    4:17-cv-00029-BMM
               Plaintiffs-Appellees,                      4:17-cv-00031-BMM

ROSEBUD SIOUX TRIBE and FORT
BELKNAP INDIAN COMMUNITY,

               Intervenors-Pending,

 v.

UNITED STATES DEPARTMENT OF
STATE; et al.,

               Defendants-Appellants,



                                        3
        Case: 18-36068, 03/15/2019, ID: 11229605, DktEntry: 28, Page 4 of 5
       Case 4:17-cv-00029-BMM Document 253 Filed 03/19/19 Page 4 of 5



and

TRANSCANADA KEYSTONE PIPELINE,
LP and TRANSCANADA
CORPORATION,

                Intervenor-Defendants.

Before: SILVERMAN and TALLMAN, Circuit Judges.

      TransCanada Keystone Pipeline, LP, and TransCanada Corporation’s

(TransCanada) motion for a stay pending appeal is denied (No. 18-36068 Docket

Entry No. 19). See Hilton v. Braunskill, 481 U.S. 770, 776 (1987). The initial

jurisdictional questions are complex, and TransCanada has not made the requisite

strong showing that they are likely to prevail on the merits. The record shows that

the district court carefully considered all applicable factors in denying the stay of

its injunction. Nken v. Holder, 556 U.S. 418, 433-34 (2009). We see no abuse of

discretion in refusing to stay the order. The district court has previously narrowed

the scope of its injunction. Without prejudging the merits of this appeal at this

preliminary stage, we deny TransCanada’s motion that we narrow it further.

      The Assiniboine and Sioux Tribes of the Fort Peck Indian Reservation’s

unopposed motion to file an amicus curiae brief in opposition to TransCanada’s

motion for a stay pending appeal is granted (No. 18-36068 Docket Entry No. 24-

1). The Clerk shall file the amicus brief submitted on March 6, 2019 (No.

18-36068 Docket Entry No. 24-2).

                                           4
        Case: 18-36068, 03/15/2019, ID: 11229605, DktEntry: 28, Page 5 of 5
       Case 4:17-cv-00029-BMM Document 253 Filed 03/19/19 Page 5 of 5



      Applicants Rosebud Sioux Tribe and Fort Belknap Indian Community’s

reply in support of their motion to intervene is now due March 28, 2019. The

motion to intervene will be addressed by separate order.

      The previously established briefing schedule remains in effect.

      IT IS SO ORDERED.




                                         5
